DETAILED ACTION
This office action is in response to the application filed on 10/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): Regarding Claims 1, 2, 3, 8, 13 and 16, “connection state signal”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “SC1” has been used to designate both “voltage control signal” and “connection sate signal”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 10 and 13 are objected to because of the following informalities:  
In regards to claim 1, it appears that “an conduction state” should be “a conduction state”.  
In regards to claim 10, it appears that “the capacitance value” should be “a capacitance value”.  
In regards to claim 13, it appears that “a load” should be “the load”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-9 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Peng (US 20180309287).
	Regarding Claim 1, Peng discloses a power converter (figs. 1 and 5), comprising: a transformer (N1, N2) circuit comprising a primary winding (N1) and a secondary winding (N2) and converting an input voltage (Vin) into an output voltage (Vo); an adjustment switch (switch of 101, ¶26, 34) coupled between the primary winding and a ground; a primary side switch control circuit (¶34, frequency control) coupled to the adjustment switch; a blocking switch (224) coupled between the secondary winding and an output terminal (@240) of the power converter; a secondary side voltage control circuit (28, 30C, 26); and a power communication module (244) coupled to the blocking switch and the secondary side voltage control circuit and controlling the secondary side voltage control circuit to output a voltage control signal according to a connection state signal (Sd’), wherein the primary side switch control circuit adjusts an operating frequency of switching an conduction state of the adjustment switch according to the voltage control signal to adjust the output voltage (¶34).
	Regarding Claim 2, Peng discloses (fig. 1, 5) the connection state signal indicates that the output terminal of the power converter is not connected to a load, the power communication module turns off the blocking switch (¶28, abstract).
	Regarding Claim 5, Peng discloses (fig. 1, 5) when the connection state signal indicates that the output terminal of the power converter is connected to a load, the power  communication module turns on the blocking switch (¶27-28, under normal operation the load would be connected and the blocking switch on to provide Vo).  
	Regarding Claim 6, Peng discloses (fig. 1, 5) a detection circuit (226 and 244) coupled to the transformer circuit and the secondary side voltage control circuit to detect the output voltage to generate a detection signal, wherein the secondary side voltage control circuit outputs the voltage control signal according to the detection signal, and the primary side switch control circuit switches the conduction state of the adjustment switch at a fixed operating frequency  (switching frequency under normal load) according to the voltage control signal (¶28, 34).  
	Regarding Claim 7, Peng discloses (fig. 1, 5) the transformer circuit converts the input voltage into a fixed voltage corresponding to the fixed operating frequency (Voltage at N2 out).   
	Regarding Claim 8, Peng discloses (fig. 1, 5) the secondary side voltage control circuit comprises: a conversion circuit coupled to the power communication module and receiving an operating frequency control signal output by the power communication module according to the connection state signal, wherein the conversion circuit converts the operating frequency control signal into the voltage control signal (¶34).  
	Regarding Claim 9, Peng discloses (fig. 1, 5) the conversion circuit comprises: a light-emitting unit (226) coupled to the power communication module and controlled by the power communication module to convert the operating frequency control signal into a light signal; and a light sensor sensing the light signal to generate the voltage control signal (¶27 and 34).  
	Regarding Claim 16, Peng discloses (fig. 1, 5) the connection state signal is a configuration channel pin signal (fom 28 to 30C, ¶37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peng in view of Yet et. al. (US 20080043504, hereinafter Ye).
	Regarding Claim 3 Peng does not disclose the primary side switch control circuit reduces the operating frequency of switching the conduction state of the adjustment switch according to the voltage control signal.
	Ye discloses (fig. 3) the primary side switch control circuit (310) reduces the operating frequency of switching the conduction state of the adjustment switch according to the voltage control signal (¶49, 55).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peng to include frequency reduction as disclosed in Ye to improve efficiency.
	Regarding Claim 4, Peng discloses (fig. 1, 5) the primary side switch control circuit periodically stops switching the conduction state of the adjustment switch according to the voltage control signal (¶34, power switch duty cycle is a periodic stopping of the state of the switch).  
	Regarding Claim 14, Peng does not disclose the adjustment switch comprises: a transistor, wherein a first end of the transistor is coupled to the primary winding, a second end of the transistor is coupled to the ground, and a control end of the transistor is coupled to the primary side switch control circuit
	Ye discloses the adjustment switch comprises: a transistor (322), wherein a first end of the transistor is coupled to the primary winding (Lp), a second end of the transistor is coupled to the ground via Rs), and a control end of the transistor is coupled to the primary side switch control circuit (@Gate).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peng to include primary control setup as disclosed in Ye as a design choice to provide lower power consumption.
	Regarding Claim 15, Peng does not disclose a resistor, wherein a first end of the resistor is coupled to the second end of the transistor, and a second end of the resistor is coupled to the primary side switch control circuit; and a capacitor coupled between the first end of the resistor and the ground
	Ye discloses a resistor (R2), wherein a first end of the resistor is coupled to the second end of the transistor (322), and a second end of the resistor is coupled to the primary side switch control circuit (@CS); and a capacitor coupled between the first end of the resistor and the ground (capacitor common to R2, ground, CS).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Peng to include primary control setup as disclosed in Ye as a design choice to provide lower power consumption.

Allowable Subject Matter
Claims 10 -13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art fails to disclose: “...the conversion circuit further comprises: a variable capacitor coupled between an output terminal of the light sensor and the ground and controlled by the power communication module to adjust the capacitance value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, the prior art fails to disclose: “...the primary side switch control  circuit comprises: a counter that starts counting when the output terminal of the power converter is not connected to a load; and a control signal generating circuit coupled to the counter and the adjustment switch, wherein when counting to a preset count value, the counter outputs a control signal to control the conduction state of the adjustment switch, so that the transformer circuit converts the input voltage into a preset voltage.  .” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10172197, Gao; Xiaolin et al.	 discloses a dimmable single-stage power converter with adaptive switching frequency control.
US 10581240, Peng; Tso-Jen discloses a protective circuit with low power consumption.
US 11121621, Chen; Fu-Sung et al. discloses a low-power-consumption protection circuit.
US 20080043504, Ye; Jun et al. discloses a system and method for providing control for switch-mode power supply.
US 9240726, Xiong; Wei	Dimming discloses an LED driver circuit with dynamically controlled resonant tank gain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838